THE THIRTEENTH COURT OF APPEALS

                                    13-12-00516-CV


           JUAN JESUS CANTU AND MARIA YOLANDA CANTU
                                v.
ZAR-MAT PROPERTIES, A TEXAS GENERAL PARTNERSHIP, JOSE RUBEN MATA
                    AND ZARAGOSA HINOJOSA JR.


                                 On Appeal from the
                 County Court at Law No. 7 of Hidalgo County, Texas
                          Trial Cause No. CL-06-0891-G


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellants/cross-appellees and 50% against

appellees/cross-appellants.

      We further order this decision certified below for observance.

May 8, 2014